Citation Nr: 0529265	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  97-27 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for asbestosis, 
evaluated as 30 percent disabling for the period from June 
16, 1994, to November 30, 2002, on appeal from an initial 
grant of service connection.

2.  Entitlement to a compensable evaluation for pleural 
plaques, previously categorized as asbestosis, from December 
1, 2002, on appeal from an initial grant of service 
connection.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to the service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to April 
1955.  

The appeal as to the increased evaluation and TDIU claims 
arose from rating decisions (October 1996 and April 1997) 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in St. Petersburg, Florida.  The first 
decision, that of October 1996, granted service connection 
for asbestosis and a 30 percent disability evaluation was 
assigned, effective June 16, 1994, the date of the veteran's 
claim.  The second rating action, that of April 1997, 
confirmed the assignment of a 30 percent rating and denied 
the veteran's request for a TDIU.  

Following the issuance of the April 1997 rating decision, the 
veteran submitted a VA Form 21-4138, Statement in Support of 
Claim.  That form was submitted in May 1997.  The veteran 
expressed disagreement with the assignment of the 30 percent 
evaluation and the denial of the TDIU claim.  After further 
reviewing the documents, it is the Board of Veterans' Appeals 
(Board) interpretation that since the veteran submitted a 
notice of disagreement within one year of the initial rating 
decision, the veteran was, in fact, disagreeing with the 
original assignment of the rating.  A statement of the case 
was issued and the veteran did submit a VA Form 9 within the 
allotted time period.  Therefore, it is the conclusion of the 
Board that the issues involving increased evaluations stem 
from disagreement with the original grant of service 
connection.  As such, the issues have been rephrased on the 
front page of this action.  

The case was remanded by the Board in May 2001 for further 
development.  In December 2003, the veteran proffered 
testimony at a Travel Board Hearing before the undersigned 
Veterans Law Judge sitting at St. Petersburg, Florida.  A 
transcript of that hearing was produced and included in the 
claims folder for review.

After the claim was forwarded to the Board for review, the 
Board concluded that additional information was needed in 
order to process the veteran's claim.  The Board also 
determined that an additional issue needed to be addressed by 
RO.  That issue was:  Whether the severance of service 
connection for asbestosis was proper.  Thus, when the claim 
was remanded in June 2004, the issues included the above 
issue, a claim for a TDIU, and a claim involving an increased 
evaluation for a set period of time.  

Another examination of the veteran was accomplished in 
September 2004 and again in February 2005.  Based upon those 
results and following a review of the claims folder, the RO 
issued a decision in March 2005 that its previous decision 
with respect to severance was proper.  It further concluded 
that service connection should be awarded for pleural plaques 
due to asbestos exposure and that a noncompensable evaluation 
should be assigned.  The veteran's TDIU claim continued to be 
denied.  The claim has since been returned to the Board for 
review.  

The issue of a TDIU is addressed in the REMAND portion of the 
decision below and it is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on the part of the 
veteran.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran has consistently suffered from considerable 
calcified and noncalcified pleural plaques of the lungs along 
with dyspnea upon exertion.  The veteran's diffusion capacity 
of the lung for carbon monoxide by the single breath method 
(DLCO (SB)) has been measured, on average over the years, to 
be between 56- to 65-percent predicted.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for a lung disability, variously classified as 
asbestosis and asbestos-related pleural plaques, prior to 
November 30, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 6899 and 6801 
(1993) and Diagnostic Code 6833 (2005).  

2.  The criteria for a disability evaluation of 30 percent, 
but not higher, for a lung disability, variously classified 
as asbestosis and asbestos-related pleural plaques, after 
November 29, 2002, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 6899 and 6801 (1993) and Diagnostic 
Code 6833 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the appellant was informed of the VCAA 
in letters dated February 2003, April 2003, and July 2005.  
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decisions that are the 
basis of this appeal were already decided and appealed prior 
to the appellant being informed of the VCAA and its 
requirements.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA (the Board and the RO) 
have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Board further observes that the appellant was notified of 
the information necessary to substantiate his claim by means 
of the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and the Board's actions of May 2001 and June 
2004.  Because the claim was originally denied because the RO 
believed that the appellant had not provided evidence 
sufficient to support the assignment of a higher rating or 
the awarding of a TDIU, the RO discussed what the appellant 
must present in the form of evidence that would allow for him 
to succeed with his appeal.  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that in both 
instances when the Board remanded the claim, the Board 
specifically asked that the appropriate pulmonary/internal 
medicine examinations be performed in order to determine the 
severity of the claimed lung disorder.  Those examinations 
were accomplished and the results thereof have been included 
in the claims folder for review.  Given the foregoing, the 
Board finds that the RO has substantially complied with the 
duty to procure examinations of the veteran and the Board's 
development instructions in both of the Board's Remands.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the appellant's available medical treatment records 
and those private medical records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.  Moreover, the appellant was given the opportunity to 
present evidence and testimony before an RO hearing officer 
and the Board.  The appellant was given notice that the VA 
would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the long 
course of this appeal, the veteran and his accredited 
representative have proffered documents and statements in 
support of the veteran's claim.  It seems clear that the VA 
has given the appellant every opportunity to express his 
opinion with respect to his claim, the VA has obtained all 
known documents that would substantiate the appellant's 
assertions; and, the appellant has undergone medical 
examinations so that the VA would have a complete picture of 
the disability at issue.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the appellant is 
not prejudiced by the Board's consideration of his claim as 
VA has already met all notice and duty to assist obligations 
to the appellant under the VCAA.  In essence, the appellant 
in this case has been notified as to the laws and regulations 
governing increased evaluations.  He has been advised of the 
evidence considered in connection with his appeal and what 
information VA and the appellant would provide.  He has been 
told what the VA would do to assist him with his claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the appellant's claim.  
Thus, the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R., Part 4 (2005).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2005) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2005) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the two issues now 
before the Board, the appeal does stem from the veteran's 
disagreement with evaluations assigned in connection with the 
original grant of service connection, and the potential for 
the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

In April 1995, the veteran underwent a VA Respiratory 
Examination.  During the exam, the veteran complained of 
shortness of breath when he climbed stairs or walked rapidly.  
Nevertheless, there was no lip or fingernail cyanosis, and 
the lung fields were negative for rales or wheezing.  A CT 
scan was accomplished and the doctor analyzing those results 
opined that the veteran had extensive, calcified, and 
noncalcified pleural plaques suggestive of asbestos exposure.  

The examination report, along with the veteran's private and 
VA medical records, were reviewed by the RO.  Additional 
documents indicating that the veteran could have been exposed 
to asbestos while he was on active duty were proffered by the 
veteran.  After reviewing those documents, the RO concluded 
that service connection for asbestosis should be awarded.  
Hence, service connection was granted via a rating decision 
of October 1996.  A 30 percent disability evaluation was 
assigned in accordance with 38 C.F.R. Part 4, Diagnostic 
Codes 6899-6801 (1993).  The effective date of the award was 
June 16, 1994.  

Since that time, the following pulmonary function tests have 
been accomplished producing the results so noted.

Date
FVC Predicted
DLCO (SB) Predicted
June 30, 1999
106%
102%
August 2, 1999
92%
N/A
April 18, 2002
93%
63%
October 18, 2004
88%
68%

X-ray films produced since 1995 have continued to show 
pleural plaques.  For example, films from February 1998 
showed extensive bilateral pleural plaques.  The bronchi 
appeared mildly dilated and thickened and there was a 
nonspecific coarsening of the interstitial pattern of the 
lung parenchyma.  These findings were diagnosed as being 
asbestos related pleural disease.  That same laboratory 
result noted that the veteran was not experiencing cor 
pulmonale or history of cor pulmonale even though the veteran 
did report shortness of breath after climbing one flight of 
stairs and after carrying a 15-20 pound object.  An x-ray 
film of December 2002 produced a diagnosis of asbestosis.  

As noted above, the veteran's disability was initially rated 
pursuant to the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Codes 6899-6801 (1993).  The record reflects that 
over the course of this appeal there has been a change in the 
rating criteria for asbestosis and asbestos-related 
disorders.  Effective October 7, 1996, VA issued revised 
regulations amending the section of the VA Schedule for 
Rating Disabilities on Respiratory Disorders.  See 61 Fed.Reg 
46728 (1996).  Under the new regulation, the evaluation 
criteria have substantially changed, focusing on objective 
measures such as Forced Vital Capacity (FVC); Diffusion 
Capacity for Carbon Monoxide by Single Breath Method (DLCO 
(SB)); and, maximum exercise capacity measured in ml/kg/min 
oxygen consumption.  

Prior to October 7, 1996, asbestosis was rated under Code 
6801, Silicosis, as follows:  pronounced, with extent of 
lesions comparable to far advanced pulmonary tuberculosis or 
pulmonary function tests confirming a markedly severe degree 
of ventilatory deficit; with dyspnea at rest and other 
evidence of severe impairment of bodily vigor producing total 
incapacity merits assignment of a 100 percent rating; severe, 
with extensive fibrosis, severe dyspnea on slight exertion 
with corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health warrants a 60 
percent rating; moderate, with considerable pulmonary 
fibrosis and moderate dyspnea on slight exertion, confirmed 
by pulmonary function tests is rated as 30 percent disabling; 
and if the veteran's asbestosis is definitely symptomatic 
with pulmonary fibrosis and moderate dyspnea on extended 
exertion, a 10 percent rating is assigned.  38 C.F.R. 
Diagnostic Code 6801 (1993).  

After October 6, 1996, asbestosis was assigned its own 
Diagnostic Code and is now rated as follows:  an FVC less 
than 50 percent predicted, or; DLCO less than 40 percent 
predicted, or, maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or, cor pulmonale or pulmonary hypertension, or, 
requires outpatient oxygen therapy merits a 100 percent 
rating; an FVC of 50 to 64 percent predicted, or, DLCO of 40 
to 55 percent predicted, or maximum exercise capacity of 15 
to 20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation warrants a 60 percent rating; an FVC of 65 to 74 
percent predicted, or, DLCO of 56 to 65 percent predicted is 
assigned a 30 percent rating; an FVC of 75- to 80-percent 
predicted, or, DLCO of 66 to 80-percent predicted is assigned 
a 10 percent rating.  38 C.F.R. Part 4, Diagnostic Code 6833 
(2005).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  For any 
date prior to October 7, 1996, VA cannot apply the revised 
regulations.

The question that then must be answered is does the evidence 
support an evaluation in excess of 30 percent from June 16, 
1994, to November 30, 2002, and does the evidence support a 
compensable evaluation after November 29, 2002?  

The evidence clearly establishes that the veteran did not 
meet the "old" criteria for a 60 percent evaluation, as the 
radiologic evidence establishes that, while the veteran had 
fibrosis (pleural plaques), it was not extensive.  The 
veteran's statements that difficulty breathing precluded 
strenuous exertion is contradictory to a finding that there 
was severe dyspnea with little exertion, so as to meet the 
"old" criteria for a 60 percent evaluation.  

The Board now considers whether the veteran is entitled to an 
evaluation in excess of 30 percent from October 7, 1996, the 
date of when the changes in the criteria went into effect.  
The record contains no pulmonary function test results which 
indicate an FVC of 50 to 64 percent predicted or DLCO (SB) of 
40 to 55 percent predicted, as required for an evaluation in 
excess of 30 percent under the new regulations.  The medical 
evidence does not show extensive fibrosis or severe dyspnea 
on slight exertion, with corresponding pulmonary function 
test results.  While the medical records, both private and 
VA, have noted some shortness of breath with exertion, the 
veteran has been able to walk one block and to climb one 
flight of stairs.  

In applying the old criteria after November 30, 2002, it is 
the conclusion of the Board that the evidence does support a 
continuation of a 30 percent rating.  The veteran has 
continued to suffer from considerable pleural plaques along 
with moderate dyspnea on exertion.  The most recent VA 
medical examination, that from February 2005, confirms 
moderate dyspnea on moderate exertion.  There was no change 
noted in the amount of pleural plaques noted on x-ray film 
studies.  Nevertheless, the evidence does not support an 
evaluation in excess of 30 percent under either the old or 
new criteria.  The record from November 30, 2002, forward 
does not show pulmonary function test results of an FVC of 50 
to 64 percent predicted or DLCO (SB) of 40 to 55 percent 
predicted, as required for an evaluation in excess of 30 
percent under the new diagnostic criteria.  The medical 
evidence does not show extensive fibrosis or severe dyspnea 
on slight exertion, with corresponding pulmonary function 
test results.

In consideration of the fact that the veteran does have 
considerable calcified and noncalcified pleural plaques of 
the lungs, he does suffer from moderate dyspnea on slight 
exertion, and pulmonary function tests have produced a DLCO 
(SB) measurement between 56- to 65-percent predicted from the 
date service connection was assigned.  The evidence, examined 
historically and longitudinally since his claim, indicates 
that he does suffer from the requisite criteria using the old 
criteria.  Accordingly, the criteria for a 30 percent 
evaluation, but no higher, have been met

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 30 percent rating 
from the date of his claim.  Therefore, the assignment of 
staged evaluations in this case is not necessary.  Further, 
while the benefit of any doubt has been given to the veteran, 
it is the conclusion of the Board that his request for an 
evaluation in excess of 30 percent, under either diagnostic 
criteria, must be denied.

In reaching the above determination, the Board considered 
whether the veteran's service-connected lung disability 
standing alone presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2005); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, however, no 
evidence has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's lung disability, 
as to render impractical the application of the regular 
schedular standards.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2005) are not met.


ORDER

1.  An evaluation in excess of 30 percent for a lung 
disability, variously categorized as asbestosis and asbestos-
related pleural plaques, from the date of awarding of service 
connection to November 30, 2002, is denied.

2.  A 30 percent disability evaluation for a lung disability, 
variously categorized as asbestosis and asbestos-related 
pleural plaques, after November 30, 2002, is granted, subject 
to the controlling criteria applicable to the payment of 
monetary awards.


REMAND

As reported in the Introduction portion of this action, in 
June 2004, the Board remanded the case and requested that the 
RO obtain additional information concerning the appellant's 
claim involving individual unemployability.  It was requested 
that an examiner comment on whether the veteran's lung 
disability along with his service-connected scars impacted 
the veteran's ability to obtain and/or maintain gainful 
employment.  While the veteran did undergo examinations in 
September 2004 and again in February 2005, the examiner did 
not provide comments with respect to the impact of the 
veteran's service-connected disabilities on his ability to 
work.  

After reviewing the claims folder, it is the Board's opinion 
that the RO did not comply with the remand instructions.  In 
Stegall v. West, 11 Vet. App. 268 (1998), the Court held that 
a remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  As the 
examination comments did not specifically obtain the 
information needed by the Board, the claim must be returned 
to the RO for the said information.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that a social 
and industrial survey be undertaken by a 
social worker, in order to elicit and set 
forth pertinent facts regarding the 
veteran's medical history, education and 
employment history, and social and 
industrial capacity.  The social worker 
who conducts this survey should identify 
those activities that comprise the 
veteran's daily routine.  With regard to 
his employability, the veteran should be 
asked to provide the names and addresses 
of businesses where he has worked and or 
sought employment.  Any potential 
employment opportunities should be 
identified.  The claims folder must be 
made available to the social worker in 
conjunction with the survey as it 
contains important historical data.

2.  The veteran should be scheduled for 
VA pulmonary and dermatological 
examinations in order to determine the 
severity of the veteran's scar disability 
and lung disorder.  If possible, the 
examinations should be accomplished by 
physicians who have not previously 
examined the veteran in conjunction with 
this claim.  The claims folder and a copy 
of this remand are to be made available 
to the examiners to review prior to the 
examinations.  Any indicated tests and 
studies should be conducted and all 
findings should be reported in detail.

The examiners should provide an opinion, 
which specifically answers the following 
question:  Do the veteran's service-
connected disorders prevent the veteran 
from obtaining and maintaining gainful 
employment?

The examiners should provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
The results proffered by each examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by appropriate examiner in 
the respective report.  It is requested 
that the results of the examinations be 
typed and included in the claims folder 
for review.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2005) (". . . 
if the [examination] report does not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and, Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).  See also Stegall v. West, 11 
Vet. App. 268 (1998).

Thereafter, the RO should adjudicate the remaining issue on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the accredited representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination (if necessary) may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


